739 F.2d 540
117 L.R.R.M. (BNA) 2237, 101 Lab.Cas.  P 11,179
CATALYTIC, INC., Petitioner, Cross-Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent, Cross-Petitioner.
No. 82-7357Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Aug. 15, 1984.

John Richard Carrigan, Birmingham, Ala., for petitioner, cross-respondent.
Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Washington, D.C., for respondent, cross-petitioner.
On Petition for Review of an Order of the National Labor Relations Board and Cross-Application for Enforcement of an Order of the National Labor Relations Board.ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TJOFLAT, JOHNSON and HATCHETT, Circuit Judges.
PER CURIAM:


1
Pursuant to the judgment of the Supreme Court of the United States dated April 30, 1984, --- U.S. ----, 104 S. Ct. 2164, 80 L. Ed. 2d 548, vacating the judgment of this Court, 714 F.2d 158, and remanding this case, we REMAND the case to the National Labor Relations Board for further consideration in light of Clear Pine Mouldings, Inc., 268 NLRB No. 173 (Feb. 22, 1984).